Title: To John Adams from Joseph Bloomfield, 27 January 1794
From: Bloomfield, Joseph
To: Adams, John



Philadelphia January 27th: 1794.

Agreably to an Order of the Convention of Delegates, from the Abolition Societys formed in the United States: I do myself the honor, of transmitting to You, Sir, the enclosed Memorial and Petition; and request the same, may be laid before the honorable the Senate of the United States.
I cannot add to the respect with which, I am, / Your obedient Servant

Joseph Bloomfield.